Citation Nr: 0013828	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  96-32 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for residual facial (nose) scarring due to surgery 
for a deviated septum. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1943 to 
April 1946 and from August 1950 to January 1952.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In this decision, the RO granted 
the veteran's claim seeking compensation under 38 U.S.C.A. 
§ 1151 for facial scarring/ disfigurement as residual of 
surgery for a deviated septum, and evaluated the condition as 
a single disability under Diagnostic Code (DC) 7800.  The 
veteran was therefore assigned a 10 percent evaluation for 
this section-1151 disability.  In January 1997, the veteran 
filed a notice of disagreement contesting the assignment of 
the 10 percent evaluation and raised the issue of a separate 
rating under DCs 6502 and 6504 for this disability.  The 
veteran was furnished a Statement of the Case in February 
1997; and the his Substantive Appeal (VA Form 9) was received 
by the RO in April 1997.

While the case was pending administrative appeal at the RO, 
an October 1999 rating decision was issued, wherein the RO 
assigned a separate 10 percent evaluation for disfigurement 
of surgery for a deviated nasal septum under DC 6502, and 
assigned a separate 10 percent evaluation for residual facial 
scarring due to surgery for a deviated nasal septum under DC 
6504, each effective from March 3, 1995, the date of the 
original claim.  See 38 C.F.R. § 4.97; see also Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994); 38 C.F.R. § 4.25(b) 
(1999).  

With respect to the separate 10 percent evaluations awarded 
during the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim 
for an original or an increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Thus, a 10 percent rating is the maximum 
schedular evaluation assignable under both the old and 
revised versions of 38 C.F.R. § 4.97, DC 6502 (1996 & 1999).  
Therefore, the October 1999 rating decision awarding a 10 
percent rating for disfigurement of surgery for a deviated 
nasal septum resolved this aspect of the administrative claim 
on appeal to the Board.  See AB v. Brown, 6 Vet. App. at 38-
40.  However, as the award of a separate 10 percent rating is 
not maximum schedular evaluation under either the old or 
revised versions of 38 C.F.R. § 4.97, DC 6504 (1996 & 1999), 
the appeal contesting the initial evaluation assigned for the 
residual facial scarring due to surgery for a deviated nasal 
septum remains in controversy; and, hence, it is a viable 
issue for appellate consideration by the Board.  See AB, 
supra.

Further, the Board observes that a review of the evidence of 
record appears to have reasonably raised the issue of 
entitlement to compensation for sleep apnea as secondary to 
the section-1151 disfigurement of surgery for a deviated 
nasal septum.  See VAOPGCPREC 8-97, 62 Fed. Reg. 15567 
(1997).  As this issue has not been adjudicated by the RO, it 
is referred there for appropriate action.  Moreover, to the 
extent the veteran has filed a "new claim" for a 
compensable evaluation for loss of smell, as indicated in the 
Statement of Accredited Representative in Appealed Case of 
April 2000, this matter is also referred to the RO for 
appropriate action.  See Drosky v. Brown, 10 Vet. App. 251, 
254 (1997); Suttman v. Brown, 5 Vet. App. 127, 132 (1993).

Accordingly, the Board's appellate review will be limited to 
the issue listed on the cover page of this decision.


FINDING OF FACT

Residual facial scarring due to the surgery for the deviated 
nasal septum is characterized by marked and severe scarring 
with external deformity (left greater than the right) and a 
markedly scarred nasal tip.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a 30 percent evaluation for residual facial 
(nose) scarring due to surgery for a deviated septum are met.  
38 U.S.C.A. §§ 1151, 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.20, 4.119, DC 7800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his facial scarring due to surgery 
for a deviated septum warrants a higher initial disability 
evaluation.

The Board finds initially that the veteran's claim is well-
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a section-1151 
disability is sufficient to establish a well grounded claim 
for a higher evaluation.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999); Drosky v. Brown, supra (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631- 32 (1992)).  
The Board is also satisfied that the record includes all 
evidence necessary for the equitable disposition of this 
appeal and that the veteran requires no further assistance.

In accordance with 38 C.F.R. §§ 4.1, 4.2, the Board has 
reviewed all evidence of record pertaining to the section-
1151 facial scarring and has found nothing in the record that 
would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to the 
disabilities at issue.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Therefore, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See also Powell v. 
West, 13 Vet. App. 31, 35 (1999) (all relevant and adequate 
medical data of record that falls within the scope of the 
increased rating claim should be addressed); Fenderson v. 
West, supra.

Disability evaluations are determined by the application of a 
Schedule of Ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (1999).  When after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability; such doubt 
shall be resolved in favor of the claimant.  See 38 C.F.R. § 
4.3 (1999).  

During the pendency of the veteran's claim, but prior to the 
award of benefits under 38 U.S.C.A. § 1151 in December 1996, 
the VA amended the criteria for rating the respiratory 
system, to include diseases of the nose and throat.  See 38 
C.F.R. § 4.97.  These amendments became effective October 7, 
1996.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to a veteran applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  See Marcoux v. Brown, 9 Vet. App. 289 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VA O.G.C. Prec. 69-90 (55 Fed. Reg. 43254 (1990)).  The Board 
observes that the agency of original jurisdiction has had the 
opportunity to adjudicate the claim according to the new 
provisions.  Therefore, the Board determines that the veteran 
is not prejudiced by the change in the law that occurred 
after the initiation of his claim.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  Accordingly, the veteran's claim 
for a higher initial evaluation for facial scarring will be 
evaluated under both the old and the amended rating criteria 
to determine which version is most favorable to the veteran.  


Factual Background

In relevant part, private and VA treatment records dated from 
November 1952 to March 1995 reflect that the left nares was 
completely blocked by a deviated septum and that the veteran 
developed a carbuckle (sic) on his nose as a child which 
healed with considerable scar formation and partial 
obstruction of his left nostril.  The veteran entered a VA 
facility in March 1954 for submucous resection and 
rhinoplasty.  The final diagnosis was deviated nasal septum 
with nasal deformity, treated, and improved.  He entered a VA 
facility in February 1955 for repair of a nasal deformity 
characterized as a revision of rhinoplasty and tip repair.  
That record reflects that the wound did not heal properly and 
there was resultant deformity and scar formation.  The 
relevant final diagnoses were external nasal deformity, 
operated, improved, and deviated nasal septum.  In June 1955, 
he underwent plaster repair of the nose.  The final clinical 
diagnosis was left nasal alar deformity, treated, and 
improved.  An October 1976 VA entry reflects that because of 
an old facial injury, and some subsequent plastic correction, 
the veteran had difficulty breathing, and was a mouth 
breather.  The August 1993 VA compensation and pension 
examination for an unrelated condition reflects badly scarred 
nose.  

VA compensation and pension examinations dated in July, 
August, and September 1995 reflect, in relevant part, that 
the veteran has a marked deformity of the external nares and 
deformity of the nose with septum deviation.  The report of 
the plastic surgery examination dated in September 1995 
reflects that the veteran was not interested in 
reconstructive surgery at a VA Medical Center.  The relevant 
diagnoses were status post surgery for deviated nasal septum 
and deformity of the nose with scar tissues.  Photographs of 
the veteran's face and nose were taken and made a part of the 
record.  

A private medical statement from Dr. J. Williams dated in 
October 1995 reflects that he first saw the veteran as a 
patient in March 1963.  At that time, the veteran presented 
with a severe nasal deformity.  The veteran stated that the 
nose deformity was the result of surgery.  The [surgery] 
resulted in severe complications and deformity of the left 
nasal alar rim as well as severe deviation of the septal 
cartilage due to scar contracture.  Multiple reconstructive 
surgeries were performed between 1963 and 1989.  Following 
the last procedure, the nasal tip was still inadequate in 
projection and there was asymmetry to the tip; however, the 
structures were in somewhat better position and his airways 
were markedly improved.  

The transcript of the December 1996 personal hearing at the 
RO reflects history of multiple surgeries both VA and private 
to reconstruct his nose following the 1954 surgery.  The 
veteran is a mouth breather.  He can close his mouth and 
breathe through his nose, where he could not before.  The 
veteran requested that his claim be adjudicated in accordance 
with DC 6504.  

The report of the February 1998 compensation and pension 
examination of the nose, sinus, larynx, and pharynx reflects 
that the veteran was evaluated for both functional and 
cosmetic deformity of his nose.  In pertinent part, he has 
obvious nasal deformity.  He had no history of sinusitis, 
face pressure, or pain.  Upon physical examination, the nose 
revealed a marked deformity of the external nares and dorsum.  
His dorsum was deviated.  Bilateral vestibules were markedly 
decreased secondary to scarring and grafting.  Fiberoptic 
examination reveals a thickened septum from post-operative 
treatments, which is deviated in tortuous fashion anteriorly.  
Posteriorly, the nasal septum was midline.  Otherwise, 
bilaterally his nasal mucosa was moist and there were no 
masses.  Fiberoptic examination was done and previous 
photographs were available for review.  The examiner noted 
that the veteran has obvious severe nasal deformity with 
septal deviation and decrease of his nasal airway.  The 
diagnosis was disfiguration of the nose and septum with scar 
tissues decreasing his nasal airway openings.  

The report of the January 1999 ear, nose, and throat 
compensation and pension examination reflects that the 
veteran has had trouble breathing through his nostrils since 
surgery at the VA in 1953 or 1954.  The examiner noted that 
the face appeared to be quite normal except for the nose.  
There was marked scarring on the nose with external 
deformity, especially more so on the left side than the 
right.  Photographs of the veteran were taken.  The septum 
was slightly deviated to the right side and there was a 
septal perforation noted in the septum.  The nasal tip was 
markedly scarred.  


Analysis

Residual facial (nose) scarring due to surgery for a deviated 
septum is rated as 10 percent disabling under 38 C.F.R. § 
4.97, DC 6504.  

The old schedular criteria provide that a loss of part of one 
ala or other obvious disfigurement warrants a 10 percent 
disability evaluation under DC 6504.  The loss of part of or 
scars of the nose exposing both nares warrants a 30 percent 
rate.  See 38 C.F.R. § 4.97, DC 6504 (effective prior to 
October 7, 1996).  The amended schedular criteria provide 
that the loss of part of one ala or other obvious 
disfigurement warrants a 10 percent disability evaluation 
under DC 6504.  The loss of part of the nose or scars 
exposing both nasal passages warrants a 30 percent rate.  See 
38 C.F.R. § 4.97, DC 6504 (effective from October 7, 1996).  
The 30 percent rate is the maximum allowable benefit under DC 
6504.  

The amended provisions also provide that loss of part of the 
nose or scars of the nose may be evaluated as DC 7800 
(disfiguring scars of the head, face, or neck).  See 38 
C.F.R. § 4.118 (1999).  A 10 percent evaluation is warranted 
for moderately disfiguring scars of the head, face, or neck.  
A 30 percent evaluation is warranted for severe scarring of 
the face, head, or neck especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  When 
in addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 10 percent 
evaluation under DC 7800 may be increased to 30 percent and 
the 30 percent evaluation may be increased to 50 percent.  
The most repugnant, disfiguring conditions, including scars 
and diseases of the skin, may be submitted for Central Office 
rating, with several un-retouched photographs.  

The evidence of record has been reviewed and considered under 
both the old and amended diagnostic criteria.  As discussed 
previously, the veteran underwent multiple surgeries with 
resultant deformity and scarring.  The facial scarring 
related to the nose reflects obvious disfigurement that has 
been characterized as a severe deformity, marked deformity of 
the nose with a markedly deformed nasal tip, marked deformity 
of the external nares and dorsum, and scar tissues.  The 
report of the compensation and pension examination accorded 
the veteran in January 1999 reflected that the face appeared 
to be quite normal except for the nose.  There was marked 
scarring on the nose with external deformity, more on the 
left side than the right.  Further, the evidence reflects 
loss of part of the left ala and obvious disfigurement to 
warrant a 10 percent evaluation under the old and amended 
schedular criteria for DC 6504.  As the evidence is not 
reflective of loss of part of the nose exposing both nasal 
passages or scars exposing both nares /nasal passages, a 30 
percent disability evaluation is not warranted under DC 6504.  

Next, the Board addresses the veteran's assertion that the 
December 1996 rating decision contained clear and mistakable 
error (CUE).  Essentially, the veteran argued in April 1997 
and November 1998 that the RO applied DC 7800 (for 
disfiguring scars of the face, head, or neck) instead of DCs 
6502 (deviation/ deflection of the nasal septum) or 6504 
(loss of part of or scars of the nose) to his claims.  See 38 
C.F.R. § 4.97 and § 4.118.  At this juncture, the Board notes 
that the December 1996 rating decision properly applied the 
amended schedular criteria which provides that the disability 
could be alternatively rated under DC 7800.  

In that regard, the Board must explore whether a higher 
evaluation is warranted under DC 7800.  While the evidence of 
record is not reflective of marked and unsightly deformity of 
the eyelids, lips, or auricles, the clinical data of record 
do describe the extent of the veteran's facial scarring as 
severe and marked deformity of the nose, as well as of the 
nasal tip.  Indeed, the veteran's face has been described 
upon clinical observation as normal except for the markedly 
deformed nose.  In light of these clinical findings, 
including the visual depiction of the nose as shown by the 
photographs, the Board finds that there is a question of 
whether the 10 percent or 30 percent evaluation most 
accurately reflects the degree of disfigurement.  Thus, with 
the resolution of all reasonable doubt in the veteran's 
favor, the Board determines that the evidence more nearly 
approximates a disability picture which demonstrates severe 
facial disfigurement produced by severe and marked deformity 
of the nose.  Accordingly, a 30 percent evaluation is 
warranted under DC 7800.  However, in the absence of evidence 
demonstrating complete or exceptional repugnant deformity of 
one side of the face, or marked or repugnant bilateral 
disfigurement, as required for a 50 percent rating under DC 
7800, the Board concludes that the residual facial scarring 
is therefore more appropriately evaluated as 30 percent 
disabling under DC 7800.  See 38 C.F.R. § 4.118.

The Board also notes that a challenge of CUE applies to final 
decisions and the December 1996 rating decision was not final 
in April 1997 or November 1998.  Thus, the appropriate course 
to challenge the rating was to file an appeal.  Based on the 
foregoing, the veteran's argument regarding CUE is moot.  


ORDER

A 30 percent evaluation for residual facial (nose) scarring 
due to surgery for a deviated septum is granted, subject to 
the provisions governing the award of monetary benefits.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

